 In the Matter of TWENTIETH CENTURY-FOXFILM CORP.,EMPLOYERandSCREEN PUBLICISTS GUILD, LOCAL 114, AFFILIATED WITHUOPWA,1PETITIONERCase No. 2-RC-1488.-Decided March 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Vincent M.Rotolo, hearing officer.The hearing officer's rulings made at the hear-iug are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor Re-lations Act, the Board has delegated its powers in connection with thisclock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, Screen Publicists Guild, Local 114, affiliated withUOPWA, herein called SPG, seeks to represent the chief editor, twoeditors, and the coordinator in the Employer's foreign versions depart-ment. SPG contends that these employees are professional employeeswithin the meaning of Section 2 (12) of the Act. It further assertsthat in any event they are creative and highly skilled technical em-ployees whose work and interests are so distinct from those of the otheremployees in the New York office that they are entitled to separaterepresentation? The Employer opposes the unit proposed by the SPG1The name ofthe Petitioner in the captionappears as amendedat the hearing.2 SPG currentlyrepresentsa departmentalunit of advertising and publicity employees.SeeTwentiethCentury-Fox Film Corp., et al.,32 NLRB 717. Officeand clerical workerswere excluded from the unit in that case and in successive SPG contracts with theEmployer.89 NLRB 13.109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the ground that these employees are not professional employees; itargues that they come within the Employer-wide clerical unit nowrepresented by a sister local of SPG, the Screen Office & ProfessionalEmployees Guild, Local 109, UOP`VA, herein called SOPEG.3The foreign versions department adapts the Employer's motionpictures for the foreign market.The chief editor, Prentiss Howe, andthe two editors, Sidney Paley Gooze and Arnold S. Sobel, prepare foreach picture a master title and continuity book which contains titles-the words spoken by each actor-that are thereafter translated intovarious languages and superimposed on the film at the bottom of thescreen.Those prints destined for Spanish and Portuguese speakingareas are furnished with foreign titles at the Employer's New Yorkoffice; in the case of other languages this translation work is done atforeign branch offices.The department is provided by the E'mployer's Hollywood studiowith films and descriptive volumes for each referred to as continuityand dialogue books. The chief editor runs a print of the film througha mechanical device, a,sound projector known as a "movieola," whichmeasures and records the film footage taken by each character's dia-logue.This process, called "spotting," requires about 10 percent ofthe chief editor's time.The two. editors then alter or condense the original dialogue whennecessary, so that the resultant titles conform to the footage require-ments.On occasion, a series of pages has to be rewritten and newdialogue more intelligible to foreign audiences is supplied. In makingchanges, the editors strive to maintain the dramatic values of the story.The editors study the original dialogue with a view to eliminating,modifying, or explaining slang expressions or colloquialisms.Theyalso discard dialogue and scenes that might be objectionable to foreignaudiences.To assist the translators, the editors write for inclusion inthemaster title and continuity book a synopsis of. the story anda description of the principal characters.The work produced by the editors is reviewed, occasionally revised,and coordinated by the chief editor who devotes most of his time tothis task.The editors edit alternate reels of the same pictures, and itis the duty of the chief editor to check the material they write andmake the changes necessary to tie together the two pieces of work andinsure smooth-flowing continuity for the picture.The chief editor3This unit, which covers clerical employees in the Employer's more than 20 departmentsincluding those in the advertising and publicity departmentand inthe foreign versionsdepartment, was found appropriate inTwentieth Century Fox Film Corp. and Movie-tonems,Inc.,39 NLRB 579, and was also used inconsent elections held in January 1949(2-RC-923) and in September 1949 (2-UA-5142).not included in theclerical unit and SOPEG has disclaimed any interestin representing them. TWE!IITIETH CENTURY-FOX FILM CORP.111also determines the procedure for cutting and editing films in specialcases where the domestic version may be unsuitable for foreign use,and sees to it that time schedules for the editing work are observed asfar as possible.The chief editor and the editors work somewhat asa team, conferring and discussing the difficult editing problems whichmay arise.All three, for example, have contributed new main titlesand original prologues especially written to meet foreign needs.As already indicated, the Spanish and Portuguese versions of pic-tures are completed at the Employer's New York office where free-lance translators in the foreign versions department, guided by themaster title continuity book, translate the titles.The superimposedversion is then run off in the presence of the translator and one or moreof the editors so that the latter may check it for technical excellenceand correctness.Although they have no special language preparation,the editors themselves have a working knowledge of Portuguese andSpanish.In addition to the duties described above, the chief editor and theeditors have a number of other functions.The chief editor directsthe foreign narration of short subjects and features, which directioninvolves breaking down the English narration into cues and rewrit-ing whenever necessary.Occasionally, he writes and directs trailersfor the foreign market.The editors, too, adapt and rewrite domestictrailers.All three editors are called upon to adapt some foreignfilms for use in the United States and other countries.Occupying the office adjoining that of the three editors is thedepartment's coordinator, Sidney G. Samuels, who spends part ofhis time spotting trailers and cartoons for foreign use. Along withthe editors he is requested by the manager of the department,, BorisVermont, to write main titles and special prologues.When the chiefeditor is too busy to spot features, Samuels helps out.And in theabsence of the chief editor, Samuels acts in that capacity.His mainfunction, however, is coordinating or expediting the work of theeditors, the translators, and such employees as the typists and machineoperators.It is Samuels' responsibility to keep the work of the de-partment moving through all the necessary stages. In this connec-tion, he makes assignments to all the employees in the departmentin accordance with a schedule prepared by the manager. Samuels asgeneral assistant to Vermont also handles all the correspondence of thedepartment.When employees are needed to fill vacancies left by the editors orthe coordinator, they are usually secured from outside the Companyrather than from other departments.No special or specific coursesof instruction are either available or required as preparation for these 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions.However, a good general education, intelligence, and goodjudgment are basic prerequisites.The necessary technical skill isacquired by experience on the job itself.The above facts show that the employees whom the SPG seeks torepresent are highly skilled employees with distinctive duties andinterests.They make up a specialized department of the Employer'soperations, separately located and supervised, and are not inter-changed with other employees.As indicated above, they have notbeen previously represented.We conclude, therefore, that theymay be separately represented for the purposes of collective bargain-ing.In view of this finding, it is unnecessary for us to determinewhether or not these employees meet the strict requirements of thedefinition of professional employees contained in Section 2 (12) ofthe Act.There remains for consideration the question of whether coordi-nator Samuels is a supervisor as the Employer contends.Boris Ver-mont as manager is in charge of the department.He alone has theauthority to establish its basic policies and standards.Hiring andfiring is exclusively his province.When the 10 employees of thissmall department have serious grievances or desire a raise, they speakto Vermont, who is personally acquainted with their problems.Al-though the Employer maintains that the coordinator has the powereffectively to recommend personnel changes, Samuels testified thatwith one exception he has made no recommendations concerning thestatus of employees. On the one occasion when he was asked aboutthe quality of work done by an office employee, she was dischargeddespite Samuels' favorable opinion of her.When Vermont is awayon his 2-week vacation or elsewhere, Samuels acts in his stead.Mostof Vermont's absences from the office consist of short visits lastingan hour or so in other parts of the building used by the Employer.Samuels' power in Vermont's absence is confined to routine matters;important policy and personnel decisions cannot be made withoutconsulting Vermont.On the basis of the foregoing facts, we do notbelieve that Samuels is a supervisor.We shall therefore include hintin the unit.-'We find that all the employees in the Employer's foreign versionsdepartment at the Employer's New York City office, including thechief editor, the editors, and the coordinator, but excluding the trans-lators,l the clerical and office employees,6 and all supervisors as defined4 It is not contended that the chief editor has supervisory status.We shallalso includehim in the unit because it is clear fromthe record that lie isnot a supervisor.5We are excluding translators inasmuchas they arefree-lance employees.SeeTwentiethCentury-Fox FilmsCorp.,et al., supra,footnote 2.eWe have already indicated that the Employer's clericaland office employeesare in theSOPEG unit. See footnote 3,supra. TWENTIETH CENTURY-FOX FILMCORP.113:in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Screen Publicists Guild, Local 114, affiliated with UOPWA.